Citation Nr: 1436000	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right hip disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left hip disability.

3.  Entitlement to an initial compensable disability rating for a low back disability prior to July 24, 2008. 

4.  Entitlement to an initial disability rating in excess of 20 percent for a low back disability from July 24, 2008 to the present. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty, or had reserve component service, from February 1961 to February 1987, when he retired with more than 20 years of active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for degenerative joint disease of the lumbar spine with a scar, assigning a noncompensable evaluation effective March 21, 2007 and a 20 percent evaluation effective July 24, 2008, degenerative joint disease of the right and left hips, assigning each hip a 10 percent evaluation effective August 29, 2008.  The Board remanded these claims in September 2011.

In March 2011, the Veteran presented sworn testimony during a Travel Board hearing in Muskogee, Oklahoma, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to increased initial ratings for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.
FINDING OF FACT

The probative and persuasive evidence discloses that the Veteran's service-connected bilateral hip disability does not prevent him from getting in and out of a car unassisted or from driving up to 45 minutes, or from walking unassisted with a walker; these retained functional abilities are not consistent with any criterion which warrants an increased evaluation during any portion of the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 10 percent for a service-connected right hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5252 (2013).

2.  The criteria for the assignment of an initial disability rating in excess of 10 percent for a service-connected left hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5252 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A February 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006) Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA examination reports, and VA treatment records are in the file.  Private treatment records have been obtained to the extent such records were identified by the Veteran and release authorized, that is, to the extent possible.  
The Veteran most recently underwent a VA examination to determine the severity of bilateral hip disabilities in October 2011.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any material worsening of the Veteran's right or left hip disability since the October 2011 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

As noted above, the claim was remanded to the AOJ for additional evidentiary development including asking the Veteran to identify any outstanding VA or private treatment records, obtaining SSA records, and providing the Veteran with a new VA examination.  In particular, the Veteran was afforded an opportunity to submit or identify records referenced by the Veteran during his 2011 testimony before the Board.  The AMC sent the Veteran a letter in September 2011 asking him to identify any outstanding VA or private or treatment records.  The Veteran did not respond to this letter, or in any other manner submit, identify, or authorize release of the records he discussed at the hearing before the Board.  The AMC then obtained the Veteran's SSA records and provided him a new VA examination in October 2011.  Accordingly, all remand instructions issued by the Board have been complied with, as to the matters addressed in the decision below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his bilateral hip symptoms.  Notably, the Veteran testified that his service-connected disabilities had worsened since his last VA examination.  This testimony, in part, triggered the Board's decision to remand these claims for a new examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claims addressed in the decision below, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate her for times since filing her claim when her disability may have been more severe than at other times during the course of her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's bilateral hip disabilities have each been initially evaluated as 10 percent disabling under Diagnostic Codes 5003-5252.  He seeks higher initial ratings.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  Diagnostic Code (DC) 5003 provides the rating criteria for degenerative arthritis.  DC 5252 provides the rating criteria for limitation of flexion of the thigh.  

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  DC 5003.  
Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

DC 5251 and 5252 provide the criteria for rating limitation of motion of the hip and thigh.  Normal range of motion for the thigh (hip flexion) is from 0 degrees of extension to 125 degrees of flexion and from 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II (2013).

Under DC 5251, a 10 percent evaluation is assigned for extension of the thigh limited to 5 degrees.  DC 5251.  Under DC 5252, a 10 percent evaluation is assigned for flexion of the thigh limited to 45 degrees.  A 20 percent evaluation is assigned for flexion of the thigh limited to 30 degrees.  A 30 percent evaluation is assigned for flexion of the thigh limited to 20 degrees.  A 40 percent evaluation is assigned for flexion of the thigh limited to 10 degrees.  DC 5252.  

During the pendency of this appeal, the Veteran was first examined for severity of bilateral hip disabilities in October 2008.  At that time, he complained of weakness, stiffness, lack of endurance, fatigability, and constant pain that radiated to the back and legs.  He rated the pain as an 8 out of 10 and indicated that it was elicited by physical activity and relieved to the point of being able to function with medication.  He denied swelling, heat, redness, giving way, locking, or dislocation.  The examiner observed bilateral surgery scars that were not tender, unstable, or otherwise symptomatic, tenderness, and guarding of movement.  He did not observe any edema, effusion, weakness, redness, heat, or subluxation.  The examiner also recorded range of motion measurements of 100 degrees of extension, 30 degrees of extension, 25 degrees of adduction, 25 degrees of abduction, 60 degrees of external rotation, and 40 degrees of internal rotation for the right hip and 120 degrees of extension, 30 degrees of extension, 25 degrees of adduction, 35 degrees of abduction, 60 degrees of external rotation, and 40 degrees of internal rotation for the left hip.  The right hip was additionally limited by 5 degrees after repetitive use primarily due to pain, as well as fatigue, weakness, and lack of endurance.  The left hip was not additionally limited by these factors after repetitive use.  

Neurological testing and x-rays were within normal limits for both hips, though the examiner noted that a prior CT showed degenerative joint disease.  He diagnosed the Veteran with degenerative joint disease of the bilateral hips with a scar on the right hip and noted that his daily activities were affected by his limited mobility due to pain.

A private provider who examined the Veteran in August 2009 stated that the Veteran had mild degenerative disease of the hips and had right trochanteric bursitis.  The examiner did not provide an opinion as to any possible relationship between the service-connected right hip degenerative disease and the bursitis.

In April 2011, VA received an undated medical statement from RAH, MD.  Dr. RAH stated that the Veteran's hip pain had three etiologies, the Veteran's lumbar degenerative disc disease and status post fusion hardware, right hip degenerative disease, and atherosclerosis of the aorta and femoral vessels.  Dr. RAH stated that orthopedic providers had found that the Veteran had bone on bone degeneration of the right hip.  Dr. RAH did not reference or provide radiologic reports, nor did the Veteran submit or authorize release of additional records.  Dr. RAH did not state that there was degenerative joint disease in the left hip.  As to the right hip, Dr. RAH did not describe the symptoms due to service-connected right hip degenerative disease rather than one of the other etiologies of hip pain.

As noted above, the Veteran was examined for his bilateral hip disabilities most recently in October 2011.  At that time, he complained of constant bilateral hip pain that he rated as 5 out of 10 with flare ups of pain in the right hip occurring 4 to 5 times per year and no flare ups of pain in the left hip.  He reported using a walker constantly because he was afraid that his left hip would give way.  He reported leading a sedentary life due his bilateral hip and low back pain.  The examiner observed tenderness or pain on palpation, ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  Muscle strength testing was normal.  The Veteran refused to participate in range of motion testing due to his reports of pain, but the examiner did note that he had pain and limited range of motion in the right hip.  

The examiner stated that the Veteran was limited to 10 degrees of adduction and could not cross his legs.  However, since the examiner expressly stated that the Veteran did not perform any range of motion of the hips at that examination, it appears unlikely that the examiner observed objectively the Veteran's ability to move at either hip.  In contrast, the Veteran reported to the examiner who conducted VA examination of the lumbar spine that he was able to drive for about 45 minutes without back pain getting "severe."  The Board notes that getting in and out of a car requires extension and flexion of the hips, and notes that driving requires an individual to be able to lift each leg while in a seated position sufficiently to move the feet to the accelerator and the brakes.  

It is not factually possible to get into and out of an automobile and to drive an unadapted motor vehicle in a safe manner if hip motion were as limited as reported by the Veteran at the October 2011 VA examination of the hips.  There is no report that the Veteran's car has been specially adapted.   The notations at the October 2011 VA examination of the hips are not of such weight or probative value as to warrant an evaluation based on limitation of adduction or abduction of the right hip.   As noted, he reported that he was able to drive and to ride in an automobile, but with rest breaks every 45 minutes.  

The medical evidence also includes VA and private treatment and SSA records, noting the Veteran's complaints of bilateral hip pain and physical limitations.  To the extent that these records are relevant, the records are consistent with the findings in the VA examination reports.  The Board notes that the SSA reocrds are related to an application for SSA benfits submitted in 2002, alleging onset of inability to work in 1997.  Many of the SSA records are dated in 1997, 1998, and 1999; none are more recent than 2003.  

In addition to the medical evidence, the Veteran and his wife have provided written statements and hearing testimony regarding the Veteran's bilateral hip pain and physical limitations, consistent with the medical evidence.  Notably, private treatment records dated in August 2009, March 2010, and September 2010 found 100 degrees of flexion in the right hip and normal absolute hip range of motion with minimal discomfort on rotation of the right hip.  

Upon review of the entire record, the Board finds that the evidence does not support an evaluation in excess of 10 percent for either hip.  The range of motion measurements of record do not show flexion limited to 30 degrees or less to warrant a higher evaluation under the Veteran's currently-assigned diagnostic code.  The Board notes that the Veteran reported being unable to perform range of motion testing at his most recent VA examination, and he refused to raise either leg secondary to pain.  

However, these subjective reports of pain are not consistent with the objective medical evidence such as the normal range of motion noted in the above-cited private treatment records.  Further, the Board questions the credibility of the Veteran's complaints of a complete inability to participate in testing as he reported a lower level of pain at the October 2011 VA examination than he did at the October 2008 VA examination, when he did participate in range of motion testing.  Moreover, although the Veteran stated that hip pain was too intense to allow him to perform range of motion of the hip, the Veteran was able to perform range of motion of the lumbar spine, other than straight leg raising, when examination of the lumbar spine was conducted.  The objective findings and subjective reports during October 2011 examination of the lumbar spine are inconsistent with the severe limitation of the hips on examination of the hips in October 2011.  The Board finds that the Veteran's range of motion does not equate to the limitation contemplated by a 10 percent evaluation under Diagnostic Code 5252.  

Rather, the Veteran's compensable initial evaluation is based on his reports of painful motion.  Pain has been considered in assigning the current 10 percent rating for each hip.  The probative and persuasive evidence, including objective observations and the Veteran's own reports, establishes that the Veteran's flexion of the thigh does not preclude sitting, driving, or walking with a walker, so as to warrant an increased or separate evaluation under DCs 5250 to 5255.  Moreover, the Veteran did not submit or authorize release of the medical records that he testified would substantiate his claims of increased severity of hip pain.  A higher rating than 10 percent for each hip cannot be assigned under the currently-selected Diagnostic Codes, 5003 and 5252.

The Board has also considered other potentially applicable diagnostic codes.  However, there is no evidence of ankylosis of either hip, extension limited to 5 degrees or less, limitation of abduction, flail joint, or impairment of the femur to warrant an increased rating under any other diagnostic code relating to the hip and thigh.  38 C.F.R. § 4.71a, Diagnostic Codes 5250-5251, 5253-5255 (2013).  The 2011 VA examination specifically noted that none of these conditions were found on examination.

There is also no indication in the medical evidence of record that the Veteran's right or left hip disability warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's bilateral hip disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's right or left hip disability outside the usual rating criteria.  The rating criteria contemplate his symptoms, including limited motion.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 contemplate any additional functional limitation due to pain.  Therefore, this disability picture is adequately contemplated by the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected right or left hip disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Accordingly, the Board finds that the claims of entitlement to disability ratings in excess of 10 percent for the right and left hip disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a right hip disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a left hip disability is denied.


REMAND

Upon review of the record, the Board finds that further evidentiary development is necessary prior to the adjudication of the claim for increased initial ratings for the Veteran's low back disability.  The Board sincerely regrets the delay caused by this additional remand but finds that the development requested herein is necessary prior to a final adjudication of the appeal.

The Board remanded the low back claim for a new VA examination in September 2011.  In October 2011, the AMC provided the Veteran with a new VA examination.  However, the examination report did not comply with the specific directions provided by the Board and is inadequate to decide the claim.  Specifically, the Board directed the examiner to describe the manifestations of the Veteran's low back disability from March 2007 to July 2008 and note what, if any, changes occurred in the severity of his symptoms as of July 2008.  The examiner was directed to determine whether the Veteran had neurological impairments, including radiculopathy, that were attributable to the Veteran's low back disability, and directed the examiner to provide a rationale for any opinions.  The examiner did not specifically discuss what the Veteran reported or what the medical evidence prior to 2008 discloses about the severity of symptoms prior to July 2008, or to discuss what changes may have occurred as of that time.  

Further, although the examiner concluded that the Veteran did not have radiculopathy, the examiner failed to provide a rationale for this conclusion.  The examiner concluded that the Veteran did have intervertebral disc disease, but did not explain the symptoms of IVDS,  The examiner did not address the February 2011 private treatment record noting a questionably positive straight leg test (for radiculopathy) on the right, or what the records .  

In light of these deficiencies, this examination is inadequate to decide the claim and fails to comply with the Board's September 2011 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall, supra.  The Board is prohibited from exercising its own independent judgment to resolve these medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, the case must be remanded for new VA examination.

The Board also notes that, during testimony before the Board, the Veteran reported ongoing treatment of lumbar spine disability through a Pain Management Center.  The Veteran did not submit or identify those records.  The Veteran should be afforded an opportunity to submit any relevant records.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an opportunity to submit or identify non-VA records regarding severity of lumbar disability from 2007 to the present.  

2.  The Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his lumbar spine disability, and the severity during the pendency of this appeal.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, to include appropriate range of motion and neurological testing, should be completed.  

The examiner should: (1) identify symptoms of lumbar spine disability manifested by the Veteran from March 2007 to July 2008 that are attributable to his service-connected lumbar spine disability, including any associated neurological impairments; (2) describe any changes in the severity of the Veteran's low back symptoms since July 2008; and (3) identify any symptoms that the Veteran currently manifests or has manifested since July 2008 that are attributable to his service-connected lumbar spine disability, including as associated neurological impairments.  In providing an opinion on radiculopathy, the examiner should specifically discuss the Veteran's reports of radiating pain to his legs and the February 2011 questionably positive straight leg test.

The examiner should also specifically comment on whether the Veteran's service-connected orthopedic disabilities, either alone or in concert, have precluded him from engaging in substantially gainful employment.  

Rationale for each requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, explain why the opinion was not provided.  

3.  After completing the above action and any other development that may be indicated in response to the actions directed above, the claims of entitlement to an initial compensable rating prior to July 24, 2008 and to an initial rating in excess of 20 percent as of July 24, 2008 for the low back should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


